Citation Nr: 0431122	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  98-05 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
allergic conjunctivitis.  

2.  Entitlement to a rating in excess of 10 percent for 
atopic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1971 to November 1971.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from a June 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Albuquerque, New Mexico.  This case is now 
under the jurisdiction of the Waco, Texas RO.  


FINDINGS OF FACT

1.  The veteran's allergic conjunctivitis is rated at the 
maximum schedular rating for such disability, and factors 
warranting extraschedular consideration are neither alleged 
nor shown; trachomatous conjunctivitis has not been 
diagnosed, and is not service connected.  

2.  The veteran's atopic dermatitis is reasonably shown to 
affect 20 percent of exposed areas; involvement of 40 percent 
or more of the body or exposed areas is not shown, and near 
constant systemic therapy is not required.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for allergic 
conjunctivitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Code (Code) 6018 
(2003).

2.  A 30 percent rating is warranted for atopic dermatitis.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Code 7806 (effective August 30, 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  

Here, VA has fully complied with the mandates of the VCAA.  
The appellant was notified why his increased rating claims 
were denied in the June 1997 rating decision, as well as in a 
statement of the case (SOC) in March 1998.  A March 2003 
supplemental SOC (SSOC) notified the veteran of the revised 
criteria for rating skin disorders effective August 30, 2002.  
An August 2003 letter (after the decision appealed; the VCAA 
was enacted years after the decision appealed), while not 
specifically mentioning "VCAA," informed the veteran what 
evidence was needed to establish his claims, and of his and 
VA's respective responsibilities in claims development.  
While the letter advised the veteran that he should submit 
additional evidence in support of his claims within 30 days, 
it also advised him that evidence received within a year 
would be considered.  Everything submitted by the veteran to 
date has been accepted for the record, and considered.  A 
March 2004 SSOC provided the veteran further notice of 
pertinent VCAA regulations.  

As to notice content (and specifically that he should submit 
everything pertinent), the August 2003 letter advised the 
veteran what type of evidence (to include medical records 
showing that his service-connected disorders had gotten 
worse) was needed to establish an increased rating (and by 
inference what the veteran should submit).  The March 2004 
SSOC, at page 3, advised the veteran to submit everything in 
his possession pertinent to the claims.  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private (including from the Texas Department of Criminal 
Justice) treatment records.  He has been afforded multiple VA 
examinations, most recently in 2003.  VA's assistance duties 
are also met.  

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  

The veteran's allergic conjunctivitis is rated under Code 
6018 of VA's Rating Schedule.  Active chronic conjunctivitis, 
with objective symptoms, warrants a maximum 10 percent 
rating.  38 C.F.R. § 4.84a, Code 6018.  

[Trachomatous conjunctivitis may be rated 30 percent.  38 
C.F.R. § 4.84a, Code 6017.  However, trachomatous 
conjunctivitis has not been diagnosed, and is not service 
connected.]  

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  From the 
effective date of the revision the veteran is entitled to a 
rating under the revised criteria.

The skin disability is rated under Code 7806 as dermatitis.  
Under the previous "old" criteria under Code 7806 (eczema) 
a 10 percent rating was warranted if there is exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  The next higher, 30 percent, rating requires 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
symptoms.  38 C.F.R. § 4.118, Code 7806 (effective prior to 
August 30, 2002).

Under the revised Code 7806 criteria, a 10 percent rating 
requires dermatitis or eczema of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).

Factual Basis

Allergic conjunctivitis and atopic dermatitis were diagnosed 
on May 1973 VA examination.  

An April 1976 private medical record shows a diagnosis of 
mild dermatitis, probably atopic type.  A January 1977 
private treatment record includes diagnoses of chronic 
dermatitis, neurodermatitis and probably underlying atopic 
diathesis.

A May 1986 VA ophthalmology consultation report shows that 
slit lamp examination revealed 3+ conjunctival allergy.

On October 1990 VA eye examination no pathology was evident.
On October 1990 VA skin examination atopic dermatitis, 
described as chronic and severe, was noted to be moderately 
well controlled with topical treatment.

On November 1996 VA eye examination bilateral chronic 
conjunctivitis with history of atopic dermatitis was 
diagnosed.  

On November 1996 VA skin examination chronic and recurrent 
atopic dermatitis, involving the veteran's face, neck, 
antecubital area of both upper extremities and the popliteal 
area of both lower extremities was diagnosed.  Allergic 
conjunctivitis was also diagnosed.  

On August 1998 VA eye examination a history of allergic 
conjunctivitis probably related to the veteran's skin 
disorder was noted.  

On August 1998 VA skin examination mild eczematous/seborrheic 
dermatitis to the face was diagnosed.  

An October 2000 VA progress note, signed by an 
ophthalmologist, includes a diagnosis of NPDR 
(nonproliferative diabetic retinopathy).

On January 2003 VA skin diseases examination the veteran's 
dermatitis was noted to be exacerbated by excessive heat, 
sweat and emotional distress.  He described a severely itchy 
rash on his upper and lower back, neck, face and eyelids.  He 
used prescribed topical medication.  He denied systemic 
symptoms.  Examination showed erythema on both eyelids; 
lichenified erythematous plaques on the upper and lower back 
and neck; and erythematous patches on the face.  The examiner 
added that the percent of exposed areas affected was 
approximately 20 percent.  Chronic relapsing pruritic atopic 
dermatitis was diagnosed.  

On February 2003 VA eye examination the veteran complained of 
redness, tearing, swelling and occasional blurry vision.  
Bilateral distance acuity was 20/25 (unaided) and 20/20 for 
near vision with reading glasses.  Slit lamp examination 
showed no disorder of either the lids, conjunctiva or cornea.  
Moderate NPDR was diagnosed.  There was no evidence of 
seasonal allergic conjunctivitis.  
A November 2003 VA dermatology nursing note shows that the 
veteran complained of body rash and dry itchy skin.  He was 
advised to use mild soaps and warm showers.

A January 2004 VA dermatology clinic treatment note shows 
that the veteran was instructed to use soap and antibiotic 
ointment.

A later January 2004 VA treatment note reporting examination 
by a dermatologist, shows that the examiner noted that the 
veteran did not have any active eczema except for some 
excoriation, pigmentation and eczematization on his upper 
back.  The rest of the veteran's body was described to be 
"fine."  The veteran was instructed to use medication for 
treatment of his atopic dermatitis.  

A February 2004 VA ophthalmology treatment note includes a 
diagnosis of bilateral dry eye syndrome.  History of allergic 
conjunctivitis was reported.  No bilateral diabetic 
retinopathy was reported.  Bilateral blepharitis was 
reported.  

Analysis

Allergic Conjunctivitis

Allergic conjunctivitis was last diagnosed on VA skin 
examination in November 1996.  The current 10 percent rating 
is the maximum schedular rating under Code 6018.  While a 
higher rating may be assigned for trachomatous 
conjunctivitis, such eye disease is neither diagnosed, nor 
service connected.  Likewise, NPDR is not service connected, 
and symptoms associated with NPDR may not be considered in 
rating the service connected allergic conjunctivitis.  

The only possible way a rating in excess of 10 percent could 
be established for the allergic conjunctivitis here would be 
on an extraschedular basis.  That would require a showing of 
such factors as marked interference with employment or 
frequent hospitalizations due to the allergic conjunctivitis.  
As the conjunctivitis has only been noted by history on 
recent examinations, an extraschedular rating is not for 
consideration is rated at the maximum schedular rating for 
such disability, and factors warranting extraschedular 
consideration are neither alleged nor shown.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine has no application where, as here, the 
preponderance of the evidence is against the claim 

Atopic Dermatitis

Considering the rating criteria in effect prior to August 30, 
2002, the Board notes that the medical evidence does not show 
that the veteran's service-connected skin disorder has been 
manifested by exudation or itching constant, extensive 
lesions or marked disfigurement.  Therefore, a rating in 
excess of 10 percent under the "old" Code 7806 criteria is 
not warranted.

From their effective date (August 30, 2002) the veteran is 
entitled to a rating under the revised criteria of Code 7806.  
The medical evidence includes a VA examiner's opinion that 
there is approximately 20 percent of exposed areas 
involvement.  See January 2003 VA skin examination.  
(Although a subsequent, January 2004 VA dermatology treatment 
note reports no active dermatitis, the January 2003 
examination was more complete.)  The January 2003 estimate of 
extent of involvement (approximately 20 percent) reasonably 
satisfies the criteria for a 30 percent rating under the 
revised Code 7806, and such rating is warranted.  

The Board has also considered the possibility of a still 
higher rating.  The next higher, 60 percent, rating requires 
involvement of more than 40 percent of the entire body or 
more than 40 percent of exposed areas, or that constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs has been required during the 
past year.  Neither is shown; therefore, a rating in excess 
of 30 percent is not warranted.  




ORDER

A rating in excess of 10 percent for allergic conjunctivitis 
is denied.  

A 30 percent rating is granted for the veteran's atopic 
dermatitis, effective from August 30, 2002, and subject to 
the regulations governing payment of monetary awards.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



